The opinion of the court was delivered, at the circuit session in October, by
Eedeield, Ch. J.
There are numerous questions involved in this case, more or less preliminary to the main question, which, being decided in favor of the appellees, would lead to a new trial, without determining the main question, and as they have all been fully argued, it seems important, as far as consistent, to determine them now.
I. A question is made in regard to the extent of the operation of this remodelling of the decree of 1843, whether it is binding upon the esate of Daniel Peasley, there being no general notice given, and no special notice to any one but the appellant. The statute seems to require special notice to all the parties interested in the distribution of estates ; and reason would certainly indicate the necessity of such notice. Indeed all judicial proceedings, without constructive notice, at the least, are altogether inoperative. There being, then, no notice to the appellees of the application for remodeling of the decree of 1843, we think they may stand upon the original decree, or, at all events, they are not concluded by the new decree of 1854.
II. It seems to us a question of some difficulty whether such a decree as that of 1843, is susceptible of modification by the probate court, after being carried into effect. A decree of distribution of an estate, when once executed, vests the property, and puts it out of the control and appropriate jurisdiction of the probate court.
Property once fully administered upon is as effectually out of the jurisdiction of the probate court as it ever can be. After property is once vested, in obedience to a judicial sale or decree, it would certainly involve a very strange anomaly, if the title could be modified or defeated by any .after proceedings of the same tribunal, and especially.ex parte proceedings. A sale by a sheriff, after it is once ended, is cerMnly beyond his contr'pl. If he sell one-seventh *720of an estate or personal chattel, it is certainly not in his power subsequently to compel the purchaser to accept of an eighth part, upon any new discovery in regard to the title, or his authority. So too of a sale by a master in chancery, or a receiver, or any other public officer. Good faith demands that title to property, acquired by judgment of a court of competent, and especially of exclusive jurisdiction, should not be liable to any failure or modification.
Hence this court held, in a case in Orleans county, many years since; after two arguments, that a decree of distribution of real estate exclusively to the heirs of the full blood, taking no notice of the half-blood heirs in the same degree, who were at law equally entitled to share in the estate, could not, after possession had been taken ,of the estate by those to whom it had been decreed, upon petition of the heirs excluded from their share in the estate, be so modified as to give the property to those originally entitled to it. And a decree of the probate court making a new distribution of the estate, as it originally should have been made, affirmed in the county court, was set aside in this court, upon( the ground that the first decree, and possession taken under it, put the title beyond the control of the probate court.
III. The cases of Smith’s heirs v. Rix, Admr, 8 Vt. and S. C. 9 Vt., and Adams v. Adams, 21 Vt., where decrees of the probate court were modified by that court and affirmed in this court, stand upon somewhat peculiar grounds which do not apply in this case.
1. These cases are all decrees upon the settlement of administrator’s accounts, where the proceeding is, in effect, ex parte, the administrator partially representing both sides, although, in contemplation of law, the heirs or creditors may appear. See case of Adams v. Adams, 22 Vt. Hence such decrees are not of the same conclusiveness as decrees of distribution, or indeed as ordinary judgments-and decrees, where both parties in interest are represented.
2. These cases are, so far as they hold decrees of the probate court liable to revision, confined to questions not passed upon in a former decree, as cases of fraud, &c., such as will justify a court of equity in setting aside a contract, or modifying or even vaca*721ting a decree of the same court. Harris v. Hardiman, 14 How, ard 334. We mean, doing this, in effect, by enjoining the party,
3, They are based upon very questionable grounds of policy,- and ought not to be extended beyond similar cases in all respects.'
We think, therefore, this judgment must be reversed, and upon the report of the referee, judgment entered for the appellees.